         Case 1:19-cr-00802-GBD Document 22 Filed 01/30/20 Page 1 of 1


                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York


                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    January 30, 2020

BY ECF and FACSIMILE
The Honorable George B. Daniels
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007
Fax: 212-805-6737

              Re:     United States v. Mendel Zilberberg and Aron Fried, 19 Cr. 802 (GBD)

Dear Judge Daniels:

       The Government respectfully requests that the Court sign and enter the proposed
amended protective order attached hereto as Exhibit A to govern the production of certain
discovery materials in this case, in order to address additional requirements of the Federal
Deposit Insurance Corporation (“FDIC”). The proposed amended protective order has been
executed by the Government as well as counsel for each defendant.


                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney


                                            By:     ___________________________
                                                    Kimberly J. Ravener
                                                    Sagar K. Ravi
                                                    Assistant United States Attorneys
                                                    (212) 637-2358 / 2195
